                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LADELL D. MADLOCK,

        Plaintiff,
                                                  Case No. 18-cv-528-jdp
   v.

CODY T. SAYLOR, MARIA LEMIEUX,
DANE M. ESSER, ELLEN RAY, AND
WILLIAM BROWN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                             3/9/2020
        Peter Oppeneer, Clerk of Court                     Date
